Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. The amendment to Claim 1 does not overcome the prior art. A detailed explanation follows.  Regarding Claim 7, the term “inwardly” may be interpreted broadly to mean that the groove extends inwardly toward the bulk of the wafer, rather than inwardly toward a central axis point.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 12, 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20090203167 to Mitani.
Regarding Claim 1, Mitani teaches a method of manufacturing a device substrate, the method comprising: 
providing a parent substrate 41 that comprises a central region and an edge region, the edge region surrounding the central region; 
forming a detachment layer 48 in the central region, the detachment layer extending parallel to a main surface of the parent substrate and comprising modified substrate material; 
and forming a groove 44 in the edge region, the groove laterally enclosing the central region and running vertically and/or tilted to the detachment layer;
wherein the groove laterally delimits the detachment layer such that the detachment layer terminates before reaching the edge region (see Fig. 3f, the groove has laterally delimited the detachment layer at the groove, and the detachment region does not reach the edge region).

Regarding Claim 2, Mitani teaches the method of claim 1, further comprising: 
splitting the parent substrate along a splitting surface through the detachment layer, wherein a portion of the parent substrate forms the device substrate (see fig. 3(f)).

Regarding Claim 4, Mitani teaches the method of claim 1, wherein the groove extends from a first main surface of the parent substrate into the parent substrate (see Fig. 3(b)).

Regarding Claim 5, Mitani teaches the method of claim 1, wherein the groove comprises an inner groove sidewall oriented to a lateral center of the parent substrate, wherein the inner groove sidewall comprises a vertical sidewall section, and wherein the detachment layer cuts the vertical sidewall section (see Fig. 3(c)).

Regarding Claim 6, Mitani teaches the method of claim 1, wherein the groove is spaced from a lateral outer surface of the parent substrate (see fig. 3(b)).

Regarding Claim 7, Mitani teaches the method of claim 1, wherein the groove extends inwardly from a lateral outer surface (see Fig. 3(b)).

Regarding Claim 8, Mitani teaches the method of claim 1, wherein forming the groove comprises a laser-assisted material removal, wherein the laser- assisted material removal comprises directing a laser beam onto a first main surface of the parent substrate and/or onto a second main surface of the parent substrate, and wherein the second main surface is opposite the first main surface [0024-0025].

Regarding Claim 12, Mitani teaches the method of claim 1, further comprising: 
connecting an auxiliary carrier 49 and the parent substrate, wherein the main surface of the parent substrate faces a working surface of the auxiliary carrier, and wherein the auxiliary carrier and the parent substrate are connected after forming the groove in the first main surface and/or prior to forming the groove in a second main surface of the parent substrate.

Regarding Claim 16, Mitani teaches a parent substrate, comprising: 
a central region and an edge region, the edge region surrounding the central region; 
a detachment layer in the central region, the detachment layer extending parallel to a main surface and comprising modified substrate material; and a groove in the edge region, the groove laterally enclosing the central region and running vertically and/or tilted to the detachment layer; wherein the groove laterally delimits the detachment layer such that the detachment layer terminates before reaching the edge region (see Fig. 3 and above rejection of Claim 1).

Regarding Claim 19, Mitani teaches a wafer composite, comprising: 
the parent substrate of claim 16; and 
an auxiliary carrier attached to the parent substrate, wherein a first main surface of the parent substrate is oriented to a working surface of the auxiliary carrier (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitani as applied to Claim 12 in view of U.S. Pat. No. 5,374,564 to Bruel.
Regarding Claim 13, Mitani teaches the method of claim 12, but does not explicitly teach that connecting the auxiliary carrier and the parent substrate comprises forming an adhesive structure between the working surface of the auxiliary carrier and the central region of the parent substrate.  Mitani teaches pressure and heat for bonding the substrates. However, in analogous art, Bruel teaches that adhesive, heat and pressure and electrostatic methods are interchangeable for bonding separated thin layers of semiconductor material (see MPEP 2144.06).

Regarding Claim 20, Mitani teaches the method of claim 19, but does not explicitly teach an adhesive structure between the auxiliary carrier and the central region of the parent substrate, wherein the adhesive structure is absent between the auxiliary carrier and the edge region of the parent substrate.
It would have been obvious to the person of ordinary skill at the time of filing to modify Mitani to include an adhesive structure (see the combination of Bruel above) and not include adhesive around the periphery so that the desired center region only would detach, as shown in Fig. 3(f) of Mitani.

Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mitani as applied to Claim 1 in view of U.S. Pat. Pub. No. 20140038392 to Yonehara et al. (Yonehara).
Regarding Claim 24, Mitani teaches the method of claim 1, but does not explicitly teach that forming the detachment layer in the central region comprises penetrating a laser beam through a second main surface of the parent substrate opposite the main surface to form modified structures in the detachment layer.
However, in analogous art, Yonehara teaches using a laser to change the crystalline properties in a cleaving layer. It would have been obvious to the person of ordinary skill at the time of filing to modify Mitani with Yonehara in order to more closely control the location and depth of the cleaving layer.

Regarding Claim 25, Mitani and Yonehara teach the method of claim 24, wherein the modified structures comprise stripes of modified material separated by stripes of non-modified material (see Fig. 6E of Yonehara).

Regarding Claim 26, Mitani and Yonehara teach the method of claim 25, wherein comprising generating microcracks in the detachment layer by mechanical stress induced by thermal heating through the laser beam and/or volume expansion through phase change of the substrate material, wherein the microcracks originate at the stripes of modified material (Yonehara, [0061] at least but throughout).  

Regarding Claim 27, Mitani and Yonehara teach the parent substrate of claim 16, wherein the modified substrate material comprises stripes of modified material separated by stripes of non-modified material (see above).

Regarding Claim 28, Mitani and Yonehara teach the parent substrate of claim 27, wherein the detachment layer comprises microcracks that originate at the stripes of modified material (See above).

Allowable Subject Matter
Remaining claims are objected to as allowable if rewritten in independent form or allowed. See reasons for allowability in the previous office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812